Pecora, J.
Motion to dismiss the complaint pursuant to subdivision 5 of rule 106 of the Buies of Civil Practice is denied. The complaint states a cause of action for an injunction to restrain defendants from continuing their acts and conspiracy to harass and vex the plaintiffs by commencing a series of actions against plaintiffs without intending to bring the same to trial and thereby irreparably damaging plaintiffs and stockholders through thwarting the dissolution of Brewster Aeronautical Corporation and the distribution of its assets. The details of the acts committed in furtherance of the conspiracy and course of conduct are fully set forth in the complaint. Courts exist for the purpose of disposing of claims and those who attempt to resort to the courts to harass and annoy others, without any intent to prosecute their alleged claims, can be enjoined by a court of equity. (See Shevalier v. Stephenson, 92 Neb. 675; Steinberg v. McKay, 295 Mass. 139; Newark Ledger Co. v. Russell, 136 N. J. Eq. 406, where pending actions were enjoined; also Renfro v. Johnson, 142 Tex. 251; Alexander v. Elkins, 132 Tenn. 663, where the commencement of future actions was enjoined.)